The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
On pages 6-7 of the remarks, the applicant states “In other words, Ike obviously teaches the method of using OPTICAL FILTER to obtain the near-infrared light images. On the other hand, paragraph [0058] of Lu also teaches that "install an infrared LED light source with a wavelength of 610nm or 940nm". Hence, Ike and Lu apparently adjust the image via optical methods.”  The applicant argues that this is distinct from the claimed invention.  The examiner respectfully disagrees.
Claim 1 recites “a first receiver configured on said detection arm to receive a first infrared light image coming from said exposed portion, wherein said first infrared light image is converted from said infrared light”.  The examiner notes that without the filter in place, the detector of the prior art would capture visible light, as well as infrared light, which would not result in an infrared light image, as claimed.  Therefore, the use of optical filtering has no bearing on the amendments to the claims.
With regard to the amendments of claim 1 (e.g., “wherein said display is provided with a first image filtering module to connect with said first receiver” and “wherein said first image filtering module includes combination of a filter and a digital signal processor”), the examiner believes that the prior art reads on these limitations.
As stated on page 6 of the previous Office action, paragraph 42 of Ike was quoted for stating “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing, edge processing, and contrast enhancement, and thereby converted into image data to be displayed on the monitor 14” (see paragraph 42).”  In other words, data captured by the imaging unit 10 is directed to an image processing and image analysis section of the device.  This reads on the argued “the first image filtering module of the invention claimed in claim 1 states the direct connection form per se to the displays” (see remarks, page 7, first paragraph).  It is additionally noted that “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing” from this same quote from paragraph 42 of Ike teaches noise processing, which would relate to filtering of the image data to remove noise and create an improved image, which reads on the generic “wherein said first image filtering module includes combination of a filter”.  The “a filter” in the claim is generic and does not limit in any way, shape or form, the function of such a filter.  As such, “noise processing” reads on “a filter”.  The full quote from paragraph 42 states “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing, edge processing, and contrast enhancement, and thereby converted into image data to be displayed on the monitor 14”.  “Edge processing” and “contrast enhancement” are both different aspects relating to “digital signal processing”.  Therefore, the teachings of Ike in combination with Lu read on each and every limitation of claim 1 as amended.
The amendments to claim 2 are directly from the limitations of previous claim 5, which was rejected based on Ike in view of Ly, Chopra and Park as evidence by Knight.  The validity of this rejection is not argued in the remarks, and the examiner does not find error within the combination of references as compared to the limitations of the claims before, and after, the amendments.
For at least the reasons presented above, the prior art rejections of the claims remain and is repeated below, with any modifications being necessitated by the amendments to the claims.

The rejections based on 35 USC 112 first and second paragraph are overcome by the amendments to the claims.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim 1
A first image filtering module…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ike (US Patent Pub. No. 2017/0188937) in view of Lu et al. (CN 105997013, published 12/10/2016).
Ike discloses “An artery visualization device for irradiating skin… with near-infrared light and forming near-infrared image” (see Abstract).  The imaging occurs via the device illustrated in Figure 1, which includes a base, a transmitter, a detection arm, a first receiver, a display and a lens as claimed, and as illustrated below:

    PNG
    media_image1.png
    786
    821
    media_image1.png
    Greyscale

With regard to the protrusion 4 being a lens, it is noted that paragraph 40 states, “In the present embodiment, if the light source 2 emits diffused light, the protrusion 4 arranged on the irradiation unit 3 may be made of a glass or resin convex lens that transmits near-infrared light. The near-infrared light emitted from the light source 2 using an LED can thus be formed into parallel light and made incident on the wrist placed on the placement table 20, whereby the near-infrared image can be made clear.”
With regard to the transmitter and the first receiver operating with infrared light, the Abstract states “an irradiation unit including a light source emitting near-infrared light, imaging unit receiving light and forming wrist near-infrared image”.  Also, “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing, edge processing, and contrast enhancement, and thereby converted into image data to be displayed on the monitor 14” (see paragraph 42).
With regard to the limitations “wherein said display is provided with a first image filtering module to connect with said first receiver” and “wherein said first image filtering module includes combination of a filter and a digital signal processor”), it is noted that paragraph 42 stated at the end of the immediately preceding paragraph states, “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing, edge processing, and contrast enhancement, and thereby converted into image data to be displayed on the monitor 14” (see paragraph 42).  This teaches that data captured by the imaging unit 10 is directed to an image processing and image analysis section of the device.  This reads on the claimed “a first image filtering module  connected with the first receiver.  It is additionally noted that “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing” from this same quote from paragraph 42 of Ike teaches noise processing, which would relate to filtering of the image data to remove noise and create an improved image, which reads on the generically states “a filter” in the limitation “wherein said first image filtering module includes combination of a filter”.  The “a filter” in the claim is generic and does not limit in any way, shape or form, the function of such a filter.  As such, “noise processing” reads on “a filter”.  The full quote from paragraph 42 states “Data captured by the imaging unit 10 is subjected to image processing and image analysis such as noise processing, edge processing, and contrast enhancement, and thereby converted into image data to be displayed on the monitor 14”.  “Edge processing” and “contrast enhancement” are both different aspects relating to “digital signal processing”.
However, the display of Ike is not “configured on said base”, as it is illustrated as being between a first part of the detection arm and a second part of the detection arm.
Lu teaches a vein display apparatus including a fixed base 1 having an adjusting arm 4 having a camera 5 attached at its end (see Abstract and Figure 1).  Also, “the upper surface of the fixed base is set with a lower light source LED luminous body” 8 (see Abstract; see numeral 8 of Figure 2), and “the middle part of the upper surface of the fixing base is provided with … a display” (see Abstract; see numeral 10 of Figure 2).  In the last paragraph of Example 1, Lu states that “the light source LED luminophor [8] and light source LED light emitting infrared band light wave to the skin surface, using deoxygenated hemoglobin in the vein blood vessel in the infrared absorption is large, and the surrounding tissue to infrared absorption by CCD high-definition camera sensitive chip photoelectric collection, then processing the output video signal processed by the image processing module, and then sent to the display for the medical personnel providing venous enhancement image signal so as to provide convenient condition for intravenous injection.”
It would have been obvious to one of ordinary skill in the art at the time of the invention move the monitor from higher up on the arm (as illustrated in Ike) to a location on the base near where the subject’s body part is located (as taught by Lu) so the doctor who is going to be puncturing the arm with a needle (Lu teaches “increases the successful rate of puncture reduces pain and mental pressure of the patient”) is looking downward at the base where the patient’s arm is located, rather than having to move his/her head up to the location on the detection arm and then back down to the base where the patient’s arm is located.

Regarding claim 8, it is noted that Lu teaches upper light source LED illuminants 7, which are on the system near the camera 6 to provide infrared illumination from above, as well as from below via lower light source LED illuminants 8.  This is connected to the base via the arm that holds the camera.
Regarding claim 10, it is initially noted that the specification states the following: “In this embodiment, the lens 201 is a fisheye lens, and further, it can be a fisheye lens module. The lens 201 is used to control emitting direction of infrared light R1 emitted by the transmitter emit 200. The emitting direction of the infrared light R1 is adjusted based-on the position of the exposed portion H and the first receiver 400a” (see paragraph 23 of the PGPUB of the instant application – 2019/0388023).  In this regard, Ike teaches “a glass or resin convex lens that transmits near-infrared light” (see paragraphs 40-41).  As stated, “The near-infrared light emitted from the light source 2 using an LED can thus be formed into parallel light and made incident on the wrist placed on the placement table 20, whereby the near-infrared image can be made clear” (see paragraph 40 of Ike).  Therefore, the convex lens performs the same function as that of the fisheye lens of the instant application.  Although Ike does not expressly teach fisheye lens, the reference does generally teach convex lens, and the teachings of their functions are identical; accordingly, the use of either one to perform the method taught by Ike would amount to choosing from a finite number of lens devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).


Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ike in view of Lu as applied to claim 1 above, and further in view of Chopra et al. (US Patent Pub. No. 2018/0092698), and further in view of Park et al. (KR 2010-0123021), as evidenced by Knight (an article titled “Bracketing for HDR with Nikon DSLRs”, published online on February 26, 2010).
Ike in combination with Lu is described above.  However, neither of these references teach a head-mounted display, as they both teach a monitor attached to the base.
Chopra teaches an enhanced reality medical guidance system and method (see Title).  “In another embodiment, there can be a method for a mixed reality endo-vascular image guidance… image information is output to a display device 2014 while the user performs a medical procedure… The various image data for the method can be derived from a visual image captured by a camera… The enhanced reality image 2050 provides the user with a view of the patient's inside so the user may feel like he has ‘x-ray’ vision, and can see through the patient body and ‘see’ the blood vessel and tissue volume the user is performing a medical procedure on” (see paragraph 132).  “The system may have an optional tablet 140 or computer screen for viewing information, video, pictures and/or computer-generated images. In some embodiments, the system may use enhanced reality goggles 150 in conjunction with, or in place of, the tablet or computer screen 140… The goggles may have a wireless or wired interface to get audio signal to the HCP wearing the goggles. The goggles 150 may use wireless signals to communicate data to the control unit 102. In some embodiments, the goggles 150 may communicate to the control unit via a hard wire” (see paragraph 64, emphasis added).  Also, Chopra states that the “wearable display 150 having one or more cameras 180, 182” (see paragraph 68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide enhanced reality goggles in conjunction with a dedicated monitor/screen (as taught by Chopra) within the system and methods of Ike in combination with Lu because “using an enhanced reality guidance system may be adjustthought of as like acquiring a supernatural power to see through otherwise opaque objects in a natural, safe, and accurate way to enable the user to accomplish complicated tasks (like clinical procedures) without relying on remote visual technology” (see Chopra, paragraph 14).
However, none of these references discuss acquiring three infrared images at different brightness, or using these to get the vein image
Park teaches “a non-contacting finger vein image capturing device” (see Title and Abstract).  The blood vessel region image is obtained using high dynamic range imaging (HDRI).  “[T]he camera uses HDRI technology to match multiple images of different infrared exposure and brightness reflected by the finger vein into one using an image processing method to uniformly generate the brightness of the image, and then generate the blood vessel region through the generated image” (see third paragraph after “Tech-Solution”).  It is noted that, as evidenced by Knight, “When you are shooting images you intend to combine into a high dynamic range (HDR) image you usually want one image at the recommended exposure, one image under exposed by 2 stops and one image overexposed by 2 stops” (see first sentence of Knight).  In other words, when Park discusses using HDRI, at least three infrared exposures are acquired and processed in order to generate an image, where one of the infrared exposures would be oversaturated (high brightness; equated to the first brightness interval image), one would be undersaturated (low brightness; equated to the second brightness interval image), and one would be correctly saturated (equated to the vein brightness interval image).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate an HDR imaging technique via exposure bracketing, as taught by Knight and Park, in the system and methods of Ike as combined with Lu and Chopra in order to ensure that the final image for viewing properly illustrates the vessels in the target anatomy, regardless of whether or not the exposure of a single image is accurate.



Regarding claim 6, Ike teaches “an irradiation unit including a light source emitting near-infrared light, imaging unit receiving light and forming wrist near-infrared image” (see Abstract); thereby teaching that the camera (10) is an infrared camera.
Regarding claim 7, it is noted that the system illustrated by Figure 1 of Ike will place the equivalent components of the first receiver, the exposed portion and the transmitter can all be arranged in a straight line.  Additionally, by the combination with Chopra and the use of the goggles, this would place the equivalent components of the second receiver, the exposed portion and the transmitter can all be arranged in a straight line.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ike in view of Lu as applied to claim 1 above, and further in view of Park et al. (KR 2010-0123021), as evidenced by Knight (an article titled “Bracketing for HDR with Nikon DSLRs”, published online on February 26, 2010).
Ike in combination with Lu is described above with regard to claim 1.  However, neither of these references discuss acquiring three infrared images at different brightness, or using these to get the vein image.
Park teaches “a non-contacting finger vein image capturing device” (see Title and Abstract).  The blood vessel region image is obtained using high dynamic range imaging (HDRI).  “[T]he camera uses HDRI technology to match multiple images of different infrared exposure and brightness reflected by the finger vein into one using an image processing method to uniformly generate the brightness of the image, and then generate the blood vessel region through the generated image” (see third paragraph after “Tech-Solution”).  It is noted that, as evidenced by Knight, “When you are shooting images you intend to combine into a high dynamic range (HDR) image you usually want one image at the recommended exposure, one image under exposed by 2 stops and one image overexposed by 2 stops” (see first sentence of Knight).  In other words, when Park discusses using HDRI, at least three infrared exposures are acquired and processed in order to generate an image, where one of the infrared exposures would be oversaturated (high brightness; equated to the first brightness interval image), one would be undersaturated (low brightness; equated to the second brightness interval image), and one would be correctly saturated (equated to the vein brightness interval image).
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate an HDR imaging technique via exposure bracketing, as taught by Knight and Park, in the system and methods of Ike as combined with Lu in order to ensure that the final image for viewing properly illustrates the vessels in the target anatomy, regardless of whether or not the exposure of a single image is accurate.
Regarding claim 4, it is noted that Park teaches “[T]he camera uses HDRI technology to match multiple images of different infrared exposure and brightness reflected by the finger vein into one using an image processing method to uniformly generate the brightness of the image, and then generate the blood vessel region through the generated image” (see third paragraph after “Tech-Solution”).  Therefore, this teaches to use the multiply different exposed/brightness images to generate a final image.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ike in view of Lu as applied to claim 1 above, and further in view of Kalafut et al. (US Patent Pub. No. 2004/0171923).
Ike in combination with Lu is described above with regard to claim 1.  However, neither of these references teach that the detection arm comprises a joint.
Kalafut teaches an apparatus and method for use in accessing a vasculature of a patient (see Abstract).  Figures 1-3 illustrate different representative embodiments of the apparatus.  A camera, or vessel visualization device 120, resides at the end of articulating arm 121 (see Figure 1).  “As shown in FIG. 1, the vessel visualization device 120 is supported from pedestal 130 via an articulating arm 121. It may also be connected via an articulating arm to the limb support table 109. In either implementation, the vessel visualization device 120 can be moved in several degrees of freedom (as indicated by the arrows in FIG. 1) so that it can placed over and in sufficient proximity to the desired parts of the patient's anatomy” (see paragraph 29).  As illustrated in Figure 1, articulating arm 121 comprises multiple, independently illustrated straight segments, Figure 2 illustrates a main pole 232 with extension 221 attached thereto, with at least one other extension there attached to the camera, while Figure 3 illustrates a similar articulating arm to that of Figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an articulating arm that is manipulatable in multiple degrees of freedom (e.g., via some sort of joint) so that the camera can be “can be moved in several degrees of freedom (as indicated by the arrows in FIG. 1)” (see paragraph 29 of Kalafut), within the system and methods of Ike with Lu, so that the camera “can placed over and in sufficient proximity to the desired parts of the patient's anatomy” (see paragraph 29 of Kalafut).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799